NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 14 2010

                                                                          MOLLY C. DWYER, CLERK
GUOJIAN YOU,                                     No. 06-70008               U.S. COURT OF APPEALS



              Petitioner,                        Agency No. A096-048-742

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 15, 2010
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and COLLINS, District
Judge.**

       Guojian You (“You”), a native and citizen of China, petitions for review of

the Board of Immigration Appeals’ (“BIA”) summary affirmance of the

Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”) based on an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
adverse credibility determination. Where the BIA adopts the IJ’s decision and

does not express any disagreement with any part of the decision, we review the IJ’s

decision as if it were the BIA’s. Pelayo-Garcia v. Holder, 589 F.3d 1010, 1012

(9th Cir. 2009). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s

adverse credibility finding for substantial evidence and must uphold the decision

unless the evidence compels a contrary result. I.N.S. v. Elias-Zacarias, 502 U.S.

478, 481 n.1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); see also 8 U.S.C.

1252(b)(4)(B) (agency’s “findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary”). We deny the

petition for review.

      Substantial evidence supports the IJ’s denial of asylum based on an adverse

credibility finding because the IJ provided cogent and factually supported reasons

for doubting You’s testimony that went to the heart of You’s asylum claim. See Li

v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004). You testified on direct examination

that he paid a fine of 20,000 yuan as penalty for having a second child. He stated

that he paid the fine from his savings and identified for the IJ a receipt for the

20,000 yuan he paid to the family planning office in China. You testified that this

was the only penalty he received for having a second child. However, on cross-

examination, You stated that the penalty for having a second child was actually

                                           2
50,000 yuan plus sterilization. You attempted to reconcile the inconsistency in his

testimony by stating that the 20,000 yuan was a partial payment of the actual fine

of 50,000 yuan. You testified that he was permitted to make this partial payment

due to a special arrangement he made with the director of the family planning

office, however, he produced no evidence of the alleged special arrangement or

any record that the fine was originally 50,000 yuan. Furthermore, You’s testimony

as to the 50,000 yuan fine also conflicted with his declaration in which he stated

that representatives from the family planning office came by his home to demand

he pay the 20,000 yuan fine. On cross-examination, You was unable to reconcile

this inconsistency. Even if the other factors relied on by the IJ to support her

adverse credibility finding were unsupported or irrelevant, these inconsistencies in

You’s testimony regarding the fine were adequate to support the adverse credibility

finding. Wang v. INS, 353 F.3d 1250, 1259 (9th Cir. 2003) (“So long as one of the

identified grounds is supported by substantial evidence and goes to the heart of [the

petitioner’s] claim of persecution, we are bound to accept the IJ’s adverse

credibility finding.”).

      Because You failed to establish eligibility for asylum, he necessarily fails to

meet the more stringent standard for withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

                                          3
      Finally, because You’s CAT claim was based on testimony that the IJ found

not credible, and he points to no other evidence to show that it is more likely than

not that he would be tortured if he returned to China, his CAT claim also fails. Id.

at 1157.

      PETITION FOR REVIEW DENIED.




                                          4
                                                                       FILED
You v. Holder, Case No. 06-70008                                        JUL 14 2010
Rawlinson, Circuit Judge, concurring:                               MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS

     I concur in the denial of Guojian You’s Petition for Review.